—Orders, Supreme Court, New York County (Harold Tompkins, J.), entered on or about September 17, 1997 and January 29, 1998, which denied defendant’s motions to vacate the note of issue and for summary judgment, unanimously affirmed, without costs.
We decline to disturb the motion court’s exercise of discretion in denying defendant’s motion for summary judgment on the ground that it was made more than 31 days after the filing of the note of issue, in violation of the court’s preliminary conference order (CPLR 3212 [a]), and note that defendant did not seek leave of the court to make this untimely motion for good cause shown. We have considered defendant’s other arguments and find that they do not warrant any modification of the orders. Concur — Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.